Citation Nr: 0826163	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-16 875	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral leg/knee 
disorders.  

2.  Entitlement to an initial disability rating greater than 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  His military occupational specialty was Light 
Weapons Infantryman.  He received numerous service awards 
including the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for a bilateral leg/knee disorder and a March 2004 
rating decision of the VA RO in Louisville, Kentucky which 
granted service connection for PTSD and assigned an initial 
30 percent disability rating.  By rating decision dated in 
December 2007, the RO increased the veteran's disability 
rating for PTSD from 30 percent to 50 percent with an 
effective date of the date of the initial claim.  However, 
the veteran's appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).
  
The veteran testified before a Decision Review Officer at the 
RO in April 2006 and before the undersigned at a Travel Board 
hearing in June 2008.  Transcripts of these proceedings are 
of record. At the June 2008 Travel Board hearing, the veteran 
submitted additional evidence, and waived RO consideration of 
that evidence.  38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for bilateral 
leg/knee disorders is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is currently manifested by no more than 
some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, mumbled and sometimes circumstantial 
speech, constricted affect, and depressed mood.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 9411-9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to an initial 
disability rating greater than 50 percent for his service-
connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes an October 2003 VA psychiatric 
examination.  At that time, the veteran reported that he 
worked at a factory for 15 years and worked various odd jobs 
for 12 years.  He was currently employed as a factory worker.  
He was married for 18 years but then divorced in 2000 due to 
domestic violence.  He was reportedly arrested and put in 
jail for domestic violence and assault.  He has two children.  
He reportedly drank for almost 12 years and abused marijuana 
but stated that he does not use these substances now.  He 
completed high school and had one year of college.  The 
veteran reported that he currently lived alone.  

On mental status examination the veteran had slurred speech.  
The examiner asked the veteran whether his slurred speech was 
due to alcohol but the veteran insisted that it was not due 
to alcohol and that he had always had slurred speech.  His 
thought processes were somewhat confused.  He did not have 
delusions or hallucinations.  His eye contact was poor and he 
constantly stared at the wall.  He did not have suicidal or 
homicidal ideation.  He was oriented in all spheres and his 
memory was good.  His speech was relevant but very slurred.  
He reported having panic attacks and depression.  He had poor 
impulse control and his sleep was interrupted.  The veteran 
stated that he had constant nightmares of his combat.  He 
wakes up in a cold sweat, is easily startled, and becomes 
very angry.  The examiner diagnosed the veteran was 
generalized anxiety disorder (Axis I) and PTSD (Axis II).  
The examiner also assigned a GAF score of 70.  
  
The veteran underwent a second VA psychiatric examination in 
July 2007.  At that time the veteran was reportedly working 
part-time for a temporary service, loading tables.  He has 
been doing this on an irregular basis (several months on, 
then several months off).  He reported that he sometimes 
misses work when he is depressed or when his nightmares are 
severe.  He estimates that he missed up to three months of 
work in the last year due to depression and PTSD symptoms.  
Socially, the veteran reported that he sees his two children 
on a regular basis.  He also reported that he still had 
feelings for his ex-wife who was recently diagnosed with a 
brain tumor.  The veteran stated that he had been helping to 
take care of her.  He denied any other close friends.  He 
stated that he could not sit at a window or an open door due 
to paranoia.  He cannot sit with his back to anyone.  He 
denied having any hobbies, interests, or leisure pursuits.  
He used to enjoy playing cards until a friend in the card 
group committed suicide two years earlier.  The veteran 
denied suicidal attempts, a history of 
violence/assaultiveness, and denied any problematic effects 
of alcohol or substance abuse.  

On mental examination the veteran appeared neatly groomed and 
appropriately dressed.  Psychomotor activity was unremarkable 
and his speech was mumbled and sometimes circumstantial.  He 
was cooperative, friendly, and relaxed.  His affect was 
constricted and his mood was relaxed, calm, tired, and a 
little depressed.  He was able to do "serial 7's" but was 
unable to spell a word backwards.  He was oriented to person, 
time, and place.  His thought processes were rambling and 
circumstantial and his thought content unremarkable.  There 
were no delusions and the veteran understood the outcomes of 
his behavior.  His intelligence was average and, with regard 
to insight, the veteran knew he had a problem.  He had sleep 
impairment between once a week and once a month.  He wakes up 
from these nightmares in a panicked state, with autonomic 
arousal.  The nightmares are related to what he experienced 
in Vietnam.  He typically sleeps 4 to 6 hours per night and 
wakes up feeling rested.  He was reportedly taking Risperdone 
to help him sleep.  The veteran denied hallucinations and 
there was no inappropriate behavior.  He interpreted proverbs 
appropriately and there was no obsessive or ritualistic 
behavior.  He denied panic attacks and the presence of 
homicidal or suicidal thoughts.  Impulse control was good and 
there were no episodes of violence.  He was able to maintain 
minimum personal hygiene and there appeared to be no problem 
with activities or daily living.  The diagnosis was PTSD and 
the examiner assigned a GAF score of 55.  

Also of record are VA outpatient treatment records dated from 
January 1996 through May 2008.  These reports show that the 
veteran participates in PTSD counseling group sessions on a 
monthly basis.  In particular the veteran successfully 
completed the requirements in the "Coping Skills Group" in 
May 2006 and the "Transitions Group" in April 2007.  These 
reports also show a GAF score of 57 in March 2003 and 55 in 
April 2005.    

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
is currently employed, although on a part-time and sometimes 
sporadic basis.  The evidence of record also shows that the 
veteran maintains a significant relationship with his two 
grown children and his ex-wife.  The veteran denied 
hallucinations, ritualistic behavior, panic attacks and the 
presence of homicidal or suicidal thoughts.  He had good 
impulse control and maintained minimum personal hygiene.  
Overall, there appeared to be no problem with activities or 
daily living.   The Board also notes that the medical 
evidence shows that the veteran has been assigned GAF scores 
ranging from 55 to 70, which indicates mild to moderate 
impairment.  

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, there is no evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that nearly approximates the criteria for the 
next higher evaluation under DC 9411.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record supports the conclusion that he is not entitled to an 
evaluation greater than 50 percent during any time within the 
appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's increased rating claim decided 
herein, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 7, 2003, the date of his claim, and 
a 30 percent rating was assigned.  Subsequently, the veteran 
was notified that his rating was being increased to 50 
percent with the same effective date.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  In fact, in March 2007 
correspondence the veteran wrote that he had no further 
evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.


REMAND

The veteran maintains that he injured his legs/knees in 
approximately 1969 when he fell into a pit with bamboo spikes 
sticking out.  Among the veteran's decorations is the Combat 
Infantryman Badge.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Section 1154(b) does not provide a substitute for medical 
nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 9 
(1999) (en banc).   

Although there is no evidence in the service medical records 
of leg or knees injuries, the veteran's credible testimony 
and documented combat service establish service incurrence.  
There is current medical evidence of arthritis of the 
bilateral knees.  To date, the veteran has not been afforded 
a VA examination to determine whether there is a nexus 
between his current disability and service.  Thus, on remand 
an examination and opinion are required.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
providers of post-service treatment for 
his knees and legs, with the approximate 
years of care, and as much address 
information as possible.  VA should 
obtain records of treatment from the 
providers that the veteran identifies.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current nature and likely 
etiology of any demonstrated leg or knee 
disability.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to the whether it 
is at least as likely as not that any 
demonstrated leg or knee disability is 
the result of disease or injury in 
service, as claimed by the veteran.  
Complete rationale for all opinions 
expressed must be provided. 

3.  After completion of the above, review 
the expanded record and determine if the 
claims can be granted. If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


